Smith, C. J.,
delivered the opinion of the court.
The peremptory instruction requested by appellant should have been given. This suit, which was instituted upon a policy held in appellant’s order by Thomas Seay, was instituted more than five years after his death, and it appears without material conflict, in the competent testimony, that he' died within thirty days after the issuance of the policy, and that the by-laws then in force provided that no liability should attach to the order on its policies until after the expiration of thirty days from their issuance.
Reversed, and cause dismissed at the cost of appellee both here and in the court below.

Reversed.